 

EXHIBIT 10.11(b)

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE ISSUER.

 

INNOVUS PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED

 

8% CONVERTIBLE DEBENTURE

 

$500,000 San Diego, CA

 

Dated as of: March 18, 2013

 

The undersigned, Innovus Pharmaceuticals, Inc., a Nevada corporation ("Issuer"),
hereby promises to pay Bassam Damaj, Ph.D. ("Debenture Holder") or his assigns,
on the Maturity Date (as hereinafter defined), up to Five Hundred Thousand
Dollars ($500,000) (as such amount may be adjusted by Section 1.6, the “Maximum
Principal Amount”), or so much thereof as shall then equal the outstanding
principal amount hereof following one or more advances as provided in Section
1.1(a) (such amount, as modified from time to time as provided herein, the
"Principal Amount”), unless this Amended and Restated 8% Convertible Debenture
("Debenture") is earlier converted in accordance with Section 1.2 or Section 3,
and interest shall accrue hereon from the date hereof and be payable as provided
herein, unless earlier converted in accordance with Section 1.2 or Section 3
hereof or earlier repaid in accordance with Section 1.4 hereof. This Amended and
Restated 8% Convertible Debenture replaces the 8% Convertible Debenture dated
January 22, 2013 between the Issuer and Debenture Holder. As of the date of this
Debenture, the Principal Amount is Thirty Five Thousand Dollars ($35,000).

 

1.         Terms of the Debenture.

 

1.1         Advances; Interest; Interest Rate; Repayment.

 

(a)         From time to time, Issuer may request advances by Debenture Holder
up to the Maximum Principal Amount. Debenture Holder may make such advance(s) or
decline to make such advance(s) in his sole and absolute discretion.

 

(b)         Notwithstanding Section 1.1(a) above, if Issuer will have
insufficient liquidity to meet any material payment obligations arising in the
ordinary course of business (“Obligations”) as they come due, then Issuer will
request an advance under this Debenture in the amount of such shortfall, and,
unless the maximum Principal Amount is outstanding, Debenture Holder must make
the advance so requested. The commitments in this Section 1.1(b) shall
automatically terminate on the earlier to occur (the “Release Date”) of (i) the
consummation of one or more transactions pursuant to which Issuer raises through
the sale of additional equity capital or debt net proceeds at least equal to the
Maximum Principal Amount or (ii) January 1, 2014.

 

(c)         The Principal Amount shall bear interest at the rate of eight (8%)
percent (the "Interest Rate") per annum based on a 360-day year. Interest shall
be payable on the Maturity Date.

 

(d)         The Principal Amount shall be payable in cash on the earlier of
(i) January 14, 2014, or (ii) the date of closing of the PIPE Financing (as
hereinafter defined) (such earlier date being the "Maturity Date"). "PIPE
Financing" shall mean the private placement of equity, equity equivalent,
convertible debt or debt financing in which Issuer receives gross proceeds, in
one or more transactions, of at least Four Million Dollars ($4,000,000).

 

-1-

 

 

(e)         The Principal Amount and interest thereon may be prepaid in whole or
in part by Issuer.

 

(f)         All monetary payments to be made by Issuer hereunder shall be made
in lawful money of the United States by check or wire transfer of immediately
available funds.

 

(g)         If all or a portion of the principal amount of this Debenture or any
interest payable thereon shall not be repaid when due, whether on the Maturity
Date, by acceleration or otherwise, such overdue amounts shall bear interest at
a rate per annum that is five percent (5%) above the Interest Rate (i.e., 13%),
from the date of such non-payment until such amount is paid in full (as well
after as before judgment), subject to the provisions of Section 4.1 below.

 

1.2         Elective Conversion. Upon the PIPE Financing, the Principal Amount
and interest accrued through the date of conversion can be converted, at the
option of the Debenture Holder, into securities to be issued by Issuer in the
PIPE Financing at the same terms as the investors in the PIPE Financing (the
"PIPE Securities"). No fractional PIPE Securities shall be issued upon
conversion. In lieu of any fractional PIPE Securities to which the Debenture
Holder would otherwise be entitled, Issuer shall pay cash in an amount equal to
such amount of Debenture not converted.

 

1.3         Conversion Procedures. Upon conversion of this Debenture as provided
in Section 1.2 hereof, the Debenture Holder shall surrender this Debenture,
appropriately endorsed, to Issuer at Issuer's principal office, accompanied by
written notice to Issuer setting forth the name or names (with address(es)) in
which the PIPE Securities issuable upon such conversion shall be issued and
registered on the books of Issuer. This Debenture shall be marked cancelled on
the books of Issuer as of the date of the PIPE Financing, whether or not
surrendered.

 

1.4         Payment Rights Upon Merger, Consolidation, Etc. If, at any time,
prior to the Maturity Date, Issuer proposes to consolidate with, or merge into,
another corporation or entity, or to effect any sale or conveyance to another
corporation or other entity of all or substantially all of the assets of Issuer,
or effect any other corporate reorganization, in which the stockholders of
Issuer immediately prior to such consolidation, merger, reorganization or sale
would own capital stock of the entity surviving such merger, consolidation,
reorganization or sale representing less than fifty (50%) percent of the
combined voting power of the outstanding securities of such successor or
combined entity immediately after such consolidation, merger, reorganization or
sale (a "Liquidation Event"), then Issuer shall provide the Debenture Holder
with at least ten (10) days' prior written notice of any such proposed action,
and the Debenture Holder will, at its option, have the right to demand immediate
payment of all amounts due and owing under this Debenture. The Debenture Holder
will give Issuer written notice of such demand within five (5) days after
receiving notice of the Liquidation Event. All amounts (including all accrued
and unpaid interest) due and owing under this Debenture shall be paid by Issuer
to the Debenture Holder within five (5) days from the date of such written
notice by the Debenture Holder via wire transfer(s) of immediately available
funds, in accordance with written instructions provided to Issuer by the
Debenture Holder.

 

1.5         Other Assurances. Issuer shall not, by amendment of its Articles of
Incorporation or By-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by Issuer, but shall at all
times in good faith assist in the carrying out of all the provisions of this
Debenture and in taking of all such actions as may be necessary or appropriate
in order to protect the rights of the Debenture Holder herein against
impairment.

 

1.6         Payments under Employment Agreement. If before the Release Date any
cash salary, bonus or severance payments are actually paid to Debenture Holder
under his Employment Agreement with the Issuer dated January 22, 2013, the gross
amount of such payment(s) (before any tax withholding or deductions) shall be
added to the Maximum Principal Amount.

 

2.         Events of Default. If any of the following events (each, an "Event of
Default") shall occur and be continuing:

 

 

-2-

 

 

(i)         Issuer shall fail to pay any amount payable under this Debenture,
including but limited to installments of interest and/or principal, within three
(3) business days after such payment becomes due (at the Maturity Date, an
Interest Payment Date or other date) in accordance with the terms hereof;

 

(ii)        Issuer shall fail to pay when due (following the expiration of
applicable notice and cure periods), whether upon acceleration, prepayment
obligation or otherwise, any indebtedness for money due, individually or in the
aggregate, involving an amount in excess of $50,000;

 

(iii)       Any representation, warranty, covenant or agreement made by Issuer
that this Debenture was incorrect in any material respect on or as of the date
made;

 

(iv)       Issuer shall default, in any material respect, in the observance or
performance of any other agreement contained in this Debenture or any other
agreement or instrument contemplated by this Debenture, and such default shall
continue unremedied for a period of fifteen (15) days after written notice to
Issuer of such default;

 

(v)       (a) Issuer shall commence any case, proceeding or other action
(x) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (y) seeking appointment or a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Issuer shall make a general
assignment for the benefit of its creditors; or (b) there shall be commenced
against Issuer any case, proceeding or other action of a nature referred to in
clause (a) above that (A) results in the entry of an order for relief of any
such adjudication of appointment or (B) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (c) there shall be commenced
against Issuer any case, proceeding other action seeking issuance of a warrant
of attachment, execution, distrait or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within ninety (90) days from the entry thereof; or (d) Issuer
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in any of the acts set forth in clauses (a), (b) or (c)
above; or (e) Issuer shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due then, and in any
such event, (x) if such event is an Event of Default specified in subsection
(v) above of this Section 2, automatically this Debenture (with all accrued and
unpaid interest thereon) and all other amounts owing under this Debenture shall
immediately become due and payable, and (y) if such event is any other Event of
Default, the Debenture Holder may, by written notice to Issuer, declare this
Debenture (with all accrued and unpaid interest thereon) and all other amounts
owing under this Debenture to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section 2, presentation, demand, protest and all other notices of any kind
are hereby expressly waived by Issuer.

 

3.         Conversion.

 

3.1         Optional Conversion. If the PIPE Financing has not closed on or
prior to January 14, 2014, in addition to any and all other amounts due and
payable hereunder, the Debenture Holder shall be entitled, at its option, to
deliver to the Issuer a notice of conversion (a "Notice of Default Conversion")
in the form attached hereto as Exhibit A, specifying therein that the entire
principal amount of the Debenture, plus all accrued interest, is to be converted
and the date on which such conversion is to be effected (a "Default Conversion
Date"). If the Debenture Holder elects to convert this Debenture into shares of
Common Stock (a "Default Conversion"), then the number of shares of Common Stock
issuable upon such conversion shall be at a price of $0.05 (five cents) per
share of Common Stock. For example, a Debenture of $10,000 would be converted
into 200,000 shares of Common Stock.

 

3.2         Reservation of Common Stock. The Issuer covenants that it will at
all times reserve and keep available out of its authorized and unissued shares
of Common Stock solely for the purpose of issuance upon Default Conversion of
the Debenture, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holder, not less than such number of
shares of the Common Stock as shall be issuable upon the conversion of the
outstanding principal amount of the Debenture. The Issuer covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid and nonassessable.

 

-3-

 

 

4.         Miscellaneous.

 

4.1         Interest Rate. Any interest payable hereunder that is in excess of
the maximum interest rate permitted under applicable law shall be reduced to the
maximum interest rate permitted under such applicable law.

 

4.2         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given when delivered by hand or by
facsimile transmission, when telexed, or upon receipt when mailed by registered
or certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to Issuer:

Innovus Pharmaceuticals, Inc.
4275 Executive Square, Suite 207

 

San Diego CA 92037
Attn: Chief Financial Officer
Facsimile: 858-964-2301

 

If to Debenture Holder at its address as furnished to Issuer.

 

4.3         Further Indebtedness. No indebtedness of the Issuer is senior to
this Debenture in right of payment, whether with respect to interest, damages or
upon liquidation or dissolution or otherwise. Without the Debenture Holder's
consent, the Issuer will not, directly or indirectly, enter into, create, incur,
assume or suffer to exist any indebtedness of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits there from that is senior or pari passu in any
respect to the obligations of the Issuer under this Debenture.

 

4.4         Entire Agreement; Exercise of Rights.

 

(a)         This Debenture embodies the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. No amendment of
any provision of this Debenture shall be effective unless it is in writing and
signed by each of the parties; and no waiver of any provision of this Debenture,
nor consent to any departure by either party from it, shall be effective unless
it is in writing and signed by the affected party, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b)         No failure on the part of a party to exercise, and no delay in
exercising, any right under this Debenture, or any agreement contemplated
hereby, shall operate as a waiver hereof by such party, nor shall any single or
partial exercise of any right under this Debenture, or any agreement
contemplated hereby, preclude any other or further exercise thereof or the
exercise of any other right.

 

4.5         Governing Law. This Debenture shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
made and to be performed entirely within such state.

 

4.6         Transferability. This Debenture shall not be transferable in any
manner without the express written consent of Issuer, which consent may not be
unreasonably withheld.

 

********************************

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Debenture on the date
first above written.

 

  INNOVUS PHARMACEUTICALS, INC.         By: /s/ Henry Esber     Name: Henry
Esber, Ph.D.     Title: Chairman of the Board         By: /s/ Bassam Damaj    
Bassam Damaj, Ph.D.

  

-5-

 

 

EXHIBIT "A"

 

NOTICE OF DEFAULT CONVERSION

 

(To be executed by the Holder in order to convert the Debenture)

 

TO:

 

The undersigned hereby irrevocably elects to convert the principal amount of the
above Debenture, as well as all accrued but unpaid interest on such converted
principal amount as of the date hereof, into the Holder's Pro Rata Portion of
the Fully Diluted Shares Outstanding.

 

Conversion Date:           Signature:           Name:           Address:        
  Please issue the securities in the following name and to the following
address:           Issue to:           Authorized Signature:           Name:    
      Title:           Phone Number:    

 

 

 

